Gilbert, J.
1. “A- bona Me purchaser for value, and without notice of an equity, will not be interfered with by a court of equity.” Civil Code (1910), § 4531:
2. “If one with notice sell to another without notice, the latter is* protected.” Civil Code (1910), § 4535.
3. The petition did not state a cause of action against the Atlanta Trust Company.
4. The court did not err in sustaining the demurrer.
Fraudulent Conveyances, 27 C. J. p. 694, n. 98, 99.
Vendor and Purchaser, 39 Cyc. p. 1761, n. 81; p. 1774, n. 54.

Judgment affirmed.


All the Justices eoneur.

George P. Whitman, for plaintiff.
Jones, Hvins, Moore & Powers, Homer C. Denton, and W. Carroll Latimer, for defendants.